DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to: amendment filed on 07/13/2020, and IDS filed on 05/15/2020 to application filed on 03/11/2013. 
Claims 1-4, 6-12, 14-16, 18-19, and 21-23 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which is dependent on claim 1, claim 2 recites the limitation "… performing error handling with code in the contextual widget when the code determines that contextual data is not available" in  lines 2-3 renders the claim is vague and indefinite, since it is not clear “the code” refers to “code” in claim 2 or “code” in line 9 of claim 1.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-12, 14-16, 18-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cudich, US 20090013244 and Agrawal et al., US 9,324,098. 
Regarding Claim 1, Cudich teaches a computer implemented method implemented with a processor (Cudich, Fig. 7, Abstract, [0030], [0038]-[0039]; a system for constructing a web display), comprising:
displaying, by an interface builder, a main drop zone for dropping widgets (Cudich, Fig. 7, [0030],[0038]-[0039]; displaying, by a web-based application constructor (interface builder), a page (main drop zone) for dropping page components (widgets)); 
detecting user input dragging and dropping a drop zone widget into the main drop zone to generate a nested drop zone, corresponding to an instance of the drop zone widget in the main drop zone (Cudich, Fig. 7, [0030],[0038]-[0039]; detecting user input dragging and dropping a first page component (drop zone widget) into the page (main drop zone) to generate a nested layout (nested drop zone), corresponding to an instance of the first page component (drop zone widget) in the page (main drop zone));
displaying, by the interface builder, the nested drop zone within the main drop zone (Cudich, Fig. 7, [0030],[0038]-[0039], show and disclose displaying, by the web-based application constructor (interface builder), the nested layout (nested drop zone) within the page (main drop zone) (Fig. 7, paragraph [0038]));
detecting user input dragging and dropping a second widget into the nested drop zone to generate an instance of a contextual widget (Cudich, Fig. 8, [0038]-[0042]; dragging and dropping second page component into the nested layout);
determining that the instance of the contextual widget is nested in the instance of the drop zone widget, wherein the instance of the drop zone widget supplies particular context data (Cudich; Fig. 8C, [0038]-[0042]; determining second page component is nested in the first page component as a cell in row and column, wherein the first page component can include rich text);
retrieving the particular context data from the instance of the drop zone widget (Cudich, [0059], [0067], [0068]; retrieving rich text for editing); and 
rendering the instance of the contextual widget (Cudich, Fig.8C).
Cudich does not specifically teach contextual widget comprising code to obtain context data from any compatible parent widget in which the contextual widget is nested, wherein software functionality of the contextual widget performs differently depending on which parent widget nests the contextual widget; the contextual widget having software functionality that is based at least in part on the particular context data.
Agrawal teaches a contextual widget comprising code to obtain context data from any compatible parent widget in which the contextual widget is nested, wherein software functionality of the contextual widget performs differently depending on which parent widget nests the contextual widget; and rendering the instance of the contextual widget having software functionality that is based at least in part on the particular context data (Agrawal, figures 2B-2E, nested portion 272; col.6, line 60- col.7, line 16; col.9, line 50 – col.10, line 3; col.10, lines 28-34; 61, col.13, lines 8-53; col.17, lines 23-45; displaying nested iframe comprising code to obtain transaction information from merchant page that nests the nested iframe, wherein functionality of nested iframe performs differently depending on which merchant page nests the nested iframe).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Agrawal’s teaching and Cudich’s teaching to include a contextual widget comprising code to obtain context data from any compatible parent widget in which the contextual widget is nested, wherein software functionality of the contextual widget performs differently depending on which parent widget nests the contextual widget; and rendering the instance of the contextual widget having software functionality that is based at least in part on the particular context data, since the combination would have facilitated the user to complete payment transaction without leaving the merchant/parent page as well as enhanced the user to conducts transactions from different pages in the internet as Agrawal disclosed.
Regarding Claim 2, which is dependent on claim 1, Agrawal teaches performing error handling with code in the contextual widget when the code determines that contextual data is not available (Agrawal, fig.2E, item 292; col.7, lines 38-65; authenticating user by matching a pre-set PIN).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Agrawal’s teaching and Cudich’s teaching to include performing error handling with code in the contextual widget when the code determines that contextual data is not available, since the combination would have benefited the users to edit information associated with theirs payment account as Agrqwal disclosed.
Regarding Claim 3, which is dependent on claim 1, Cudich teaches in which the contextual widget comprises a drop zone in which to nest another widget (Cudich, [0038]-[0039], [0065], disclose the second page component (contextual widget) comprises a layout location (drop zone) (paragraph [0038]-[0039]) in which to nest another page component (widget) such as new columns and/or rows can be dragged/dropped into an existing page component or cell (paragraphs [0038], [0065])).
Regarding Claim 4, which is dependent on claim 1, Cudich teaches further comprising:
determining that a different widget is a different instance of the contextual widget (Cudich, [0038]-[0042], [0065]; determining that a different page component (different widget) is a different instance of the second page component (contextual widget)); 
determining that the different instance of the contextual widget is nested in a different instance of the drop zone widget, wherein the different instance of the drop zone widget supplies different context data (Cudich, [0023], [0038]-[0042], [0065]-[0066; determining that the different instance of the second page component (contextual widget) is nested in a different instance of the first page component (drop zone widget), wherein the different instance of the first page component comprises different data); 
retrieving the different context data from the different instance of the drop zone widget (Cudich, [0059], [0067], [0068]; editing the different data in the different instance of the first page component); and 
rendering the different instance of the contextual widget (Cudich, fig.8C, displaying the different instance of the second page component).
However, Cudich does not teach the different instance of the contextual widget having different software functionality that is based at least in part on the different context data.
Agrqwal teaches the different instance of the contextual widget having different software functionality that is based at least in part on the different context data (Agrawal, figures 2B-2E, nested portion 272; col.6, line 60- col.7, line 16; col.9, line 50 – col.10, line 3; col.10, lines 28-34; 61, col.13, lines 8-53; col.17, lines 23-45).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Agrawal’s teaching and Cudich’s teaching to include the different instance of the contextual widget having different software functionality that is based at least in part on the different context data, since the combination would have enhanced the user to conducts transactions from different pages in the internet as Agrawal disclosed.
Regarding Claim 6, which is dependent on claim 1, Agrqwal teaches in which the instance of the drop zone widget supplies context data for a plurality of contextual widgets nested in the instance of the drop zone widget (Agrqwal, col.6, line 60- col.7, line 16; col.9, line 50 – col.10, line 3; col.10, lines 28-34; 61, col.13, lines 8-53; col.17, lines 23-45; providing transaction information to different widgets).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Agrawal’s teaching and Cudich’s teaching to include the instance of the drop zone widget supplies context data for a plurality of contextual widgets nested in the instance of the drop zone widget, since the combination would have enhanced the user to conducts transactions from different pages in the internet as Agrawal disclosed.
Regarding Claim 7, which is dependent on claim 1, Cudich teaches in which the context data includes at least one of an image, a video, or a content description that is displayed when the contextual widget is rendered (Cudich, [0091]-[0092]; the data comprises an image that is displayed when the second page component (contextual widget) is rendered).
Regarding Claim 8, this is a computer program product/non-transitory computer usable medium claim which is corresponding to the method Claim 1.  Therefore, it is rationally rejected for the same reason as the method Claim 1.
Regarding Claim 9, which is dependent on claim 1, Cudich teaches in which the instance of the drop zone widget is nested into another widget (Cudich, [0038]-[0039]; the instance of the first page component (drop zone widget) is nested into another page component (another widget) to generate a nested layout (nested drop zone) (paragraph [0038])).
Regarding Claim 10, this is a computer program product/non-transitory computer usable medium claim which is corresponding to the method Claim 3.  Therefore, it is rationally rejected for the same reason as the method Claim 3.
Regarding Claim 11, which is dependent on claim 8, Cudich teaches in which the instance of the drop zone widget is a parent to the contextual widget in a tree data structure representing a rendering layout (Cudich, [0038]-[0039], [0065]; the instance of the first page component (drop zone widget) is a parent to the second page component (contextual widget) in a nested layout (tree data structure) representing a rendering layout (paragraph [0038])).
Regarding Claim 12, this is a computer program product/non-transitory computer usable medium claim which is corresponding to the method Claim 6.  Therefore, it is rationally rejected for the same reason as the method Claim 6.
Regarding Claim 14, which is dependent on claim 8, Agrqwal teaches in which error checking is performed to check whether the instance of the drop zone widget is able to provide context data for the contextual widget (Agrqwal, col.10, line 65 – col.11, line 10; if browser does not accept cookie of the payment service, redirecting user to website of payment).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Agrawal’s teaching and Cudich’s teaching to include error checking is performed to check whether the instance of the drop zone widget is able to provide context data for the contextual widget, since the combination would have facilitated the user to complete payment transaction in different ways of checking out as Agrawal disclosed.
Regarding Claim 15-16, 18-19, and 21, these are system claims which are corresponding to the computer product/non-transitory computer usable medium Claims 1, 10-12, and 14 respectively.  Therefore, they are rationally rejected for the same reason as the computer product/non-transitory computer usable medium 1, 10-12, and 14.
Regarding Claim 22, which is dependent on claim 8, Cudich teaches wherein the drop zone widget comprises a multi-column drop zone widget, such that the nested drop zone comprises a plurality of columns, and wherein detecting user input dragging and dropping the second widget into the nested drop zone comprises detecting user input dragging and dropping the second zone widget into a particular column of the plurality of columns of the nested drop zone (Cudich, [0038]-[0039], [0065]; the first page component (drop zone widget) comprises columns in a cell (a multi-column drop zone widget), such that the nested layout (nested drop zone) comprises a plurality of columns, and where detecting user input dragging and dropping the second page component (second widget) into the nested layout (nested drop zone) comprises detecting user input dragging and dropping the second page component (second zone widget) into a particular column of the plurality of columns of the nested layout (nested drop zone)).
Regarding Claim 23, which is dependent on claim 8, Cudich teaches wherein displaying the nested drop zone within the main drop zone comprises displaying the plurality of columns of the nested drop zone (Cudich, Fig. 7, paragraphs [0038]-[0039], [0065], show and disclose displaying the nested layout (nested drop zone) within the page (main drop zone) comprises displaying the plurality of columns of the nested layout (nested drop zone)).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12, 14-16, 18-19, 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gwozdz et al., US 20070299857, fig.7 teaches nested iframes.
Reichmann et al., US 20150012818, fig. 4F teaches nested components.
                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177